NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GAIL ANN CRUZ,                                  No.    20-16651

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04460-JJT

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted November 15, 2021**
                                Phoenix, Arizona

Before: CLIFTON, BRESS, and VANDYKE, Circuit Judges.

      Gail Cruz appeals the district court’s order reversing the decision of the

Commissioner of the Social Security Administration and remanding for further

administrative proceedings before an Administrative Law Judge (ALJ). “We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s decision to remand for further proceedings or to direct a payment

of benefits for an abuse of discretion.” Treichler v. Comm’r of Soc. Sec. Admin.,

775 F.3d 1090, 1098 (9th Cir. 2014). We have jurisdiction under 28 U.S.C. § 1291

and affirm.

      A district court “ordinarily must remand to the agency for further proceedings

before directing an award of benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

Cir. 2017).   The “credit-as-true” rule, on which Cruz relies, is a “rare and

prophylactic exception to the ordinary remand rule.” Id. For the court to remand

for award of benefits, three conditions must be satisfied:

      (1) the record has been fully developed and further administrative
      proceedings would serve no useful purpose; (2) the ALJ has failed to
      provide legally sufficient reasons for rejecting evidence, whether
      claimant testimony or medical opinion; and (3) if the improperly
      discredited evidence were credited as true, the ALJ would be required
      to find the claimant disabled on remand.
Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

      The district court did not abuse its discretion in determining that “further

proceedings would be useful given that none of the treating providers’ medical

opinions were meaningfully addressed,” and “there was no meaningful analysis of

their credibility.” Further proceedings may be useful when the medical evidence is

inconsistent. See Dominguez v. Colvin, 808 F.3d 403, 408–09 (9th Cir. 2015)

(holding that the district court did not abuse its discretion in declining to credit a

treating physician’s opinion as true when the physician’s opinion “conflict[ed] in


                                          2
some respects with his treatment notes” and was “inconsistent with the reports of

other physicians”). Here, Dr. Patel and Nurse Gray’s opinions that Cruz is unable

to perform light work conflict with the opinions of two state agency examiners.

Gray’s evaluation also appears to be internally inconsistent.

      These various inconsistencies demonstrate that the record is not “free of

conflicts, ambiguities, or gaps,” and that further proceedings would be useful to

determine what portions of the opinions of the various medical professionals the ALJ

thought were entitled to weight. Leon, 880 F.3d at 1046–47. The ALJ’s discounting

of Cruz’s subjective testimony further militates against a direct award of benefits.

Dominguez, 808 F.3d at 409 (“The ALJ’s well-supported credibility concerns raise

additional factual issues that require resolution.”).

      AFFIRMED.




                                           3